Title: From Benjamin Franklin to Deborah Franklin, 5 August 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Augt 5. 1767
I have now before me all your late Letters, and shall answer them Article by Article.
Capt. Ourry din’d here a few Days since, and thanks you for remembering him, desiring his Respects to you and Sally—Mr. Strahan and Family the same.
I received the Bill sent per Mr. Potts, and suppose it will be duly paid. You will return him the Overplus.
I wish I could take my Passage this time with Capt. Falkener. I was on board the other day with Mr. and Mrs. West, Mrs. Stevenson and Mr. Hopkinson, to drink Tea. ’Tis a fine Ship, and I think it not unlikely that I may go with him next time, as he is a very kind good Friend whom I much respect.
The Nocake proves very good, and I thank you for it. I am glad you go sometimes to Burlington. The Harmony you mention in our Family and among our Children gives me great Pleasure.
I am sorry to hear of the Death of our old Friend Debbey Norris. She was a worthy good Woman, and will be miss’d.
If I can in any shape be of Service to Mr. Francis you may depend I shall do it, being much concern’d for his Misfortune. I am told the Affair is like to turn out better for [him?] than was expected.

I will [torn] Shades done as you desire.
[Sally Franklin is] now in the Country with her Father. [torn] Child, and a very good Girl. I think you would like her, and her Father wishes I would take her over with me; but I object to it, as the Care of educating other People’s Children is a Trust too weighty for us as we grow old. He is still a Widower, and is between 40 and 50. His Name is Thomas Franklin; how came you to call him Billy Franklin?
I receiv’d the Watch-Chain which you say you send to be put to rights. I do not see what it wants. Mrs. Stevenson says it is too old fashion’d for Sally, and advises sending the Watch also, to be chang’d away for a new Watch and Chain.
In your last Letters you say nothing concerning Mr. Bache. The Misfortune that has lately happened to his Affairs, tho’ it may not lessen his Character as an honest or a prudent Man, will probably induce him to forbear entering hastily into a State that must require a great Addition to his Expence, when he will be less able to supply it. If you think that in the mean time it will be some Amusement to Sally to visit her Friends here and return with me, I should have no objection to her coming over with Capt. Falkener, provided Mrs. Falkener comes at the same time as is talk’d of. I think too it might be some Improvement to her.
I am at present meditating a Journey somewhere. Perhaps to Bath and Bristol; as I begin to find a little Giddiness in my Head, a Token that I want the Exercise I have yearly been accustomed to.
I long to see you and be with you, being as ever, my dear Debby, Your affectionate Husband
B Franklin
My Love to Sally. I shall write her by to morrow’s Packet, and several other Friends shall send the Letters I intended per Capt. Falkener, as they will probably get sooner to hand.
There is a Muffcase for Sally on board Capt. Falkener, containing a Scarlet Muff, her Buckle mended, a Ring for Miss Ross, a Pair of Mitts, and some Pamphlets for Cousin Davenport.
Capt. Ourry just come in, sends the enclos’d.

 Addressed: To / Mrs Franklin / at / Philadelphia / per favour of / [Capt] Falkener
